PER CURIAM.
Affirmed upon the authority of State v. Everglades Drainage Dist., 1945, 155 Fla. 403, 20 So.2d 397; State v. Broward Drainage District, 1945, 155 Fla. 407, 20 So.2d 399; State v. Lake Worth Drainage District, 1945, 155 Fla. 408, 20 So.2d 399; State ex rel. Board of Sup’rs of South Florida Conservancy Dist. v. Caldwell, 1948, 160 Fla. 355, 35 So.2d 642, and State ex rel. Board of Sup’rs of South Florida Conservancy Dist. v. Warren, Fla. 1951, 57 So.2d 337.
KANNER, C. J., and ALLEN and SHANNON, JJ., concur.